DETAILED ACTION
Claims 1 and 6-20 are pending and currently under review.
Claims 2-5 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The remarks filed 3/25/2021 have been entered.  Claims 1 and 6-20 remain(s) pending in the application.  
The affidavit filed 3/25/2021 is sufficient to overcome the rejection of claim 7 based upon Wortman et al.

Election/Restrictions
Claims 1 and 6-15 are allowable. The restriction requirement, as set forth in the Office action mailed on 6/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of claims 16-20 are withdrawn in view of the examiner’s amendment presented below.  Claims 16-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian McCall on 3/31/2021.
The application has been amended as follows: 
In claim 1, line 8: replace the recitation of “wherein the alloy is essentially free of freckles” with “wherein the alloy has a reduction in liquid density of less than 0.025 g/cm3 at 40% solidification of the alloy”
In claim 7, replace the recitation of “wherein the alloy has a reduction in liquid density of less than 0.025 g/cm3 at 40% solidification of the alloy” with “wherein the alloy is essentially free of freckles”
In independent claims 16 and 19: add the recitation “wherein the alloy is a single crystal; and wherein the alloy has a reduction in liquid density of less than 0.025 g/cm3 at 40% solidification of the alloy”

Allowable Subject Matter
Claims 1 and 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 16, and 19 are directed to an alloy, method of manufacturing said alloy, and article comprising said alloy, wherein said alloy has a composition as claimed with a single crystal structure and reduction in liquid density as claimed.  There is no prior art of record that teaches all of the claimed limitations together.
The closest prior art of record is: 1) Wortman et al. as relied upon in the previous office action (see previous), and 2) Feng et al. (US 2010/0034692).  Wortman et al. discloses an overlapping alloy composition as explained in the previous office action.  However, applicants’ affidavit submitted 3/25/2021 shows that the claimed property of a reduction in liquid density would not have been expected to be present in the disclosure of Wortman et al.  Feng et al. discloses a similar composition that is a single crystal and free of freckling [0001, claims 1-3].  However, Feng et al. teaches away from the claimed W amount.  Therefore, claims 1, 16, and 19 are allowable in view of the examiner’s amendment presented above because there is no prior art that teaches or suggests all of the claimed limitations.  Thus, applicants’ arguments regarding the prior art are persuasive. 

Response to Arguments
The previous rejections over Wortman et al. have been withdrawn in view of applicants’ arguments. 

Conclusion
Claims 1 and 6-20 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/NICHOLAS A WANG/Examiner, Art Unit 1734